PER CURIAM.
Appellant has appealed from an order entered December 31, 1943, denying appellant’s motion, filed, December 7, 1943, to clarify an order made, November 18, 1932. This order denied a previously en*593tered order discharging the debtor, who had been adjudged bankrupt, from his debts.
The bankrupt, John Zidek, Jr., filed a petition in bankruptcy in the U. S. District Court, January 7, 1924, and on the 11th of that month was adjudged a bankrupt. In June of that year, he filed a petition for discharge, and on March 26, 1928, an order of discharge was entered.
Appellant has since instituted various proceedings for the purpose of revoking and setting aside said order of discharge. One of his petitions was referred to a special master in 1929, and a hearing was had, and a report was filed, which was approved by the District Court. That order refused to vacate the order of discharge.
It appears to us from an examination of the record, which disclosed the foregoing facts, that the appeal herein is wholly without merit and is frivolous.
Judgment of District Court affirmed.